Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, applicant claims “A gaming machine pedestal comprising: a button deck adjustably coupled to said pedestal”.  As the claims are directed towards ONLY the pedestal, and not the entirety of the gaming machine, and is listing the components of the pedestal, it is unclear how a component of the pedestal is attached to the pedestal.  This makes it unclear whether the button deck is part of the pedestal or not, and if it is not part of the pedestal, then the button deck is not positively recited.  
This rejection would be overcome with an amendment which recites a gaming machine comprising a pedestal, such as the language of claim 14.
In claims 1 and 14 applicant claims “ said button deck including one or more extendable arms, each arm coupled […] at a second end to said button deck”, as above, it is unclear how an arm is part of the button deck, but also coupled to the button deck.  This is similar to the issue above, wherein the extendable arms can be claimed as a separate entity rather than as being part of the button deck while also being coupled to the button deck.
Dependent claims 2-13 and 15-19 are rejected for including the indefinite language of the independent claim.
For purposes of compact prosecution, the button deck is going to be interpreted as being positively recited in the art rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 14, 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Dankovich (US 20100201165) in view of Cole (US 20050026702)
In claims 1, 14, and 20 Dankovich discloses
A gaming machine (paragraph 23 discloses the station can be used for gambling in a casino) pedestal (figure 3 #58, paragraph 40, upright frame) comprising:
A button deck (figure 3 #46, paragraph 43 keyboard support) adjustably coupled to said pedestal, said button deck including one or more extendable arms (figure 3 #68, telescoping keyboard support arm), each arm coupled at one end to said pedestal and at a second end to said button deck (as can be seen in figure 3, the arm connects to the pedestal 58 on one end, and the button deck 46 on the other end), said button deck extendable away from and towards said pedestal; and (paragraph 43, the arm is telescoping which allows for translation along the telescoping arm, which would be away from and towards the pedestal)
In claim 14, Dankovich further discloses a base (figure 3 #18, paragraph 23) and a cabinet coupled to the upper portion of said pedestal and comprising a game display (figure 3 #44, paragraph 41, the monitor includes a cabinet which is the portion around the display and holding the display up, see figure 1 which shows a standard display with a plastic cabinet surrounding the display to create the monitor.)
In claim 20, Dankovich further discloses the method of assembling the gaming machine (as the assembly creates the device of claim 1, and as Dankovich is assembled, this method is disclosed.  Further, assembly and disassembly including coupling the various parts together is disclosed in paragraph 45)
In claims 1, 14, and 20, Dankovich fails to disclose a player tracking card reader positioned within said button deck and accessible through a slot in a front edge of said button deck, however Cole discloses a player tracking card reader positioned within said button deck and accessible through a slot in a front edge of said button deck (figure 1 The button deck is interpreted as being taught by the portion of the device extending outwards in the cabinet, including #50, 48, 28, 88, and 44, with the player tracking device #44 being accessible through a slot in a front edge of said button deck, as described in paragraph 65, 66).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Dankovich with Cole in order to allow for the casinos to reward players for play thru tracking and by allowing the player tracker to be provided at a convenient location to the player.
In claims 3 and 16, Dankovich discloses one or more pivotable connectors each coupling said one or more extendable arms to said button deck, said button deck configured to pivot about said one or more pivotable connectors to adjust an orientation of said button deck relative to said pedestal (figure 3 #70 paragraph 43)
In claims 4 and 17 Dankovich discloses said button deck extends between the front edge and an opposed rear edge wherein said one or more pivotable connectors are positioned at said rear edge (figure 3 #70 paragraph 43, the connector is on the rear of the deck)
Claim(s) 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dankovich in view of Cole in view of Johnson (US 20020084395)
In claims 2 and 15, Dankovich in view of Cole discloses the claimed invention except said one or more extendable arms include a first extendable arm and a second extendable arm, wherein said first extendable arm is configured to telescopically extend independent of said second extendable arm, however Johnson discloses said one or more extendable arms include a first extendable arm and a second extendable arm, wherein said first extendable arm is configured to telescopically extend independent of said second extendable arm (paragraph 38, each arm telescopes on its own, thus these arms are disclosed as telescoping independent of one another.  Further it is noted by examiner that although the above interpretation of “telescopically extend independent of said second extendable arm” teaches the invention as claimed, figure 7B paragraph 67 shows 4 telescoping arms, wherein 2 of the arms are even more independent form one another, as the front and back arms are not connected via a pivot pin.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Dankovich in view of Cole with Johnson in order to increase durability and stability.
Claim(s) 5, 6 , 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dankovich in view of Cole in view of Duvall (US 5302015)
In claims 5 and 18, Dankovich in view of Cole discloses the claimed invention except said button deck further comprises a first side and a second side each extending from said rear edge to said front edge, said button deck extending laterally between said first side and said second side, and wherein said one or more pivotable connectors comprises a first pivotable connector positioned adjacent said first side and a second pivotable connector positioned adjacent said second side, however Duvall discloses said button deck further comprises a first side and a second side each extending from said rear edge to said front edge, said button deck extending laterally between said first side and said second side, and wherein said one or more pivotable connectors comprises a first pivotable connector positioned adjacent said first side and a second pivotable connector positioned adjacent said second side (figure 1 #56, 58.  Column 4 lines 26-35.  Each side has a pivotable connector positioned adjacent to the side).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Dankovich in view of Cole with Duvall in order to increase durability and stability)
In claims 6 and 19, Duvall discloses a first and second extendable arm, and said first pivotable connector is coupled between first extendable arm and said button deck, and said second pivotable connector is coupled between second extendable arm and said button deck (figure 1 #56, 58, although 4 arms are shown, only 1 of the arms on either side is required
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dankovich in view of Cole in view of Cardona (US 7665939)
In claim 8, Dankovich in view of Cole discloses the claimed invention except for one or more knobs each coupling said one or more extendable arms to said button deck said button deck defining a track sized to receive said one or more knobs therein, however Cardona discloses a knob inside a track being used as a connection means (figure 1 #40, figure 4 #40a, column 4 lines 62-67, column 5 lines 1-13).  This combination would teach the invention as described in Dankovich in view of Cole using the knob connector as disclosed in Cardona.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Dankovich in view of Cole with Cardona in order to allow for adjustments and locking by the user
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dankovich in view of Cole in view of Beadell (US 8177637)
In claim 13, Dankovich in view of Cole disclose the claimed invention except for an actuator configured to facilitate extending said button deck away from and towards said pedestal, however Beadell discloses use of an actuator for adjustment of a button deck (column 6 lines 4-22)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Dankovich in view of Cole with Beadell in order to allow for automatic adjustments without the need for manual control
Allowable Subject Matter
Claims 7, and 9-12 is rejected under 35 USC 112 as set forth above, and is further dependent upon a rejected base claim, however there is no art rejection on this claim,  thus this claim would be allowable if the 112 rejection were overcome and claim 7 were rewritten in independent form including all of the limitations of the base claim and any intervening claims (claims 6, 5, 4, and 3), or claim 9 were rewritten in independent form including all of the limitations of the base claim and any intervening claims (claim 8)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/Examiner, Art Unit 3715